UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6266


BRIAN C. PRINCE,

                      Petitioner – Appellant,

          v.

WARDEN TERRY O'BRIEN,

                      Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12:cv-00064-IMK-JSK)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian C. Prince, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian    C.     Prince,    a    federal     prisoner,   appeals     the

district    court’s       order   accepting       the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.              Prince v. O’Brien, 1:12-cv-00064-

IMK-JSK    (N.D.W.    Va.    Feb.     5,   2013).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                           2